Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the previous objection to the specification have been fully considered and are persuasive.  Applicant has amended the specification to obviate the issue.  The previous objection to the specification has been withdrawn. 

Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the previous 103 rejection of claim 1 under modified Jeong have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the seat portion extending past the inlet into the drying air duct and terminating at a rear wall of the drying air duct spaced from the tub.  The previous 103 rejection of claim 1 under modified Jeong has been withdrawn. 

Applicant’s arguments, see Remarks, filed 6/30/2022, with respect to the previous 103 rejection(s) of claim(s) 1 under modified Jeong have been fully considered and are persuasive.  Applicant has amended claim 1 regarding the seat portion extending past the inlet into the drying air duct and terminating at a rear wall of the drying air duct spaced from the tub.  The previous interpretation appeared to rely on the tub opening forming an initial part of the duct, such that the modified filter’s seat portion would not terminate spaced from the tub.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noh et al. (KR 20180027298) in view previously cited Jeong and Komori.  Applicant had provided Noh in an IDS.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 8-9, 22-23, & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (KR 20180027298, “Noh”) in view of Jeong et al. (US 20060075577, “Jeong”) and Komori et al. (US 20100175432, “Komori”).  Examiner has provided a machine translation of Noh.
Noh teaches a laundry treating apparatus comprising the following of claim 1 except where underlined:

For Claim 1:
A combination washer/dryer comprising: 
a tub defining a tub interior with a tub access opening (see Figures 1-2, tub 3, communication hole 31); 
a rotatable drum located within the tub interior and defining a treating chamber with a treating chamber access opening (see Figures 1-2, drum 5, drum insertion port 51); 
a drying air duct having an inlet formed in the tub, the inlet defining a cross-sectional area (see Figures 1-2, discharge port 37, duct 61); and 
a filter having a front face, the front face defining a plurality of openings collectively defining an aggregate opening area, the front face overlying the inlet and having a surface area greater than the cross-sectional area of the inlet, wherein the aggregate opening area of the front face is equal to or greater than the cross-sectional area of the inlet, the filter further comprising a seat portion extending past the inlet into the drying air duct and terminating at a rear wall of the drying air duct spaced from the tub (see Figures 1-2, filter 67).  Examiner interprets the seat of filter 67 to be a portion about the periphery/rim.  The top rightmost portion of filter 67 in the blown up image of Figure 1 is where the seat terminates at the rear wall of duct 61, which is spaced from the tub 3.  

Noh does not teach the surface area or aggregate opening area limitations of claim 1.  Noh also does not teach the seat portion extending past the inlet, as the entire filter 67 appears to be flush with discharge port 37.  
Examiner however, considers dome-shaped filters as conventional in the washing arts and further refers to Jeong (see Jeong’s Figures 2-7, exhaust port 155, filter 300).  Modifying Noh’s filter 67 to be dome shaped would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  Upon modification, Noh’s filter 67 would project as a dome-like shape into discharge port 37, and any portion of the perimeter extending into discharge port 37 can satisfy the seat portion “extending past the inlet”.
If challenged regarding the rationale, Komori however, teaches a filter that is “swelled” (e.g. projects) compared to a flat-plate, and further teaches maximizing the aperture ratio to enhance the capability of the filter to trap foreign matter (see Komori’s, filter 160, swelling part 161, inlet 162.  [0120]-[0121]).  Examiner considers one of ordinary skill in the art would then consider maximizing the aperture ratio of a filter as routine optimization of a filter’s functional capabilities to filter foreign matter (see MPEP 2144.05, “Routine Optimization”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noh, and more particularly to swell filter 67 similar to Jeong’s domed filter and have it project so that the aggregate opening area of filter 67 to be equal to or greater than the area of discharge port 37 because said modification is routine optimization in view of Komori so as to optimize the filter’s functional capabilities of filtering foreign matter.  

Modified Noh teaches claim 1.
Modified Noh also teaches the following:

For Claim 2: 
The combination washer/dryer of claim 1, wherein the front face of the filter comprises a mesh (see Noh’s Figures 1-2, filter 67).

Modified Noh teaches claim 1.
Modified Noh does not teach the following:

For Claim 3:
The combination washer/dryer of claim 2, wherein the openings are 1500 microns or smaller.

Examiner however, considers said it well-known to size filter openings based on the size of lint/particulates desired to be excluded (see MPEP 2144.04, “Change in Size/Proportion”. See MPEP 2144.05, “Routine Optimization”).  

Modified Noh teaches claim 1.
Modified Noh also teaches the following:

For Claim 6:

The combination washer/dryer of claim 1, wherein the front face of the filter is dome-shaped defining a dome apex (refer to claim 1 rejection in view of Komori and Jeong.  see Noh’s Figures 1-2, filter 67).  Modifying Noh’s filter 67 to project like a dome would read on said limitation.  

For Claim 8: 
The combination washer/dryer of claim 6, wherein the dome apex is located exteriorly of the drying air duct (refer to claim 1 rejection in view of Komori and Jeong.  see Noh’s Figures 1-2, filter 67).  Because Noh’s filter 67 was initially flush with the inlet of duct 61 at the interface with discharge port 37, modifying Noh’s filter 67 to project like a dome would have it project into discharge port 37 exterior of duct 61.

For Claim 9: 
The combination washer/dryer of claim 8, wherein the dome apex is spaced from the drum (refer to claim 1 rejection in view of Komori and Jeong.  see Noh’s Figures 1-2, drum 5, filter 67).

For Claim 22: 
The combination washer/dryer of claim 1, wherein the inlet and the seat portion comprise the same shape (refer to claim 1 rejection.  see Noh’s Figures 1-2, discharge port 37, filter 67).  The periphery/rim/seat of filter 67 would be expected to be annular like discharge port 37.  

For Claim 23:
The combination washer/dryer of claim 1, wherein the seat portion has a smaller cross-sectional area than the cross-sectional area of the inlet (refer to claim 1 rejection.  see Noh’s Figures 1-2, discharge port 37, filter 67).  The cross-sectional area of filter 67 is smaller than discharge port 37.

For Claim 29:
The combination washer/dryer of claim 1, wherein the seat portion defines openings therethrough (refer to claim 1 rejection.  see Noh’s Figures 1-2, filter 67).  Filter 67 is depicted as some form of mesh/screen and the openings appear to extend across/near the perimeter thereof (see blown up image of Figure 1 for instance).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718